Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the grounds that the claims lack no special technical features.  This is not found persuasive because the technical features are not special as they make no contribution over the prior art cited in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the heating element monitoring system comprises an..." in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pettit et al. (U.S. Publication No. 2016/0288254 A1) in view of Katsuragi (U.S. Publication No. 2020/0121378 A1).
	Regarding Claim 10:
	Pettit et al. teaches a energy source monitoring system to: (Paragraph [0116], thermal monitoring arrangement)
	obtain a signal indicative of an operation of an energy source of a 3D printer (Paragraph [0116], temperature sensor is used for process monitoring)
	Pettit et al. additionally teaches that the spot temperature profile can be configured to hold the target area at a target temperature for a predetermined amount of time (Paragraph [0079]).
	Pettit et al. does not teach during a second predetermined time period commencing with the end of a first predetermined time period, the first predetermined time period commencing with an activation of the energy source, wherein the energy source is active throughout the first and second time periods; compare the obtained signal with a reference signal; and determine, based on the comparison, whether the energy source is operating according to predetermined characteristics.
	However, Katsuragi teaches during a second predetermined time period commencing with the end of a first predetermined time period, the first predetermined time period commencing with an activation of the energy source, wherein the energy source is active throughout the first and second time periods; (Paragraph [0076] - [0079], heater is activated and the system waits until the heater reaches a temperature T1 or within a threshold around it. Once the temperature is reached, the heater is then commanded to hold this target temperature until a predetermined time period tm1 elapses)
	compare the obtained signal with a reference signal; (Paragraph [0080], after the predetermined time period has elapsed the measured temperature is compared to upper and lower threshold values)
	and determine, based on the comparison, whether the energy source is operating according to predetermined characteristics. (Paragraph [0080], the CPU makes an assessment on whether or not a predetermined condition has been satisfied)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Pettit et al.’s thermal monitoring arrangement for an additive manufacturing system with Katsuragi’s method of monitoring a heater in order to monitor the heating source in an additive manufacturing apparatus. One would be motivated to combine these teachings in order to use a known technique (Katsuragi’s method of monitoring a heater) to improve a similar device (Pettit et al.’s additive manufacturing system with a heating laser) in the same way (ensuring a heating device is operating correctly by monitoring the temperature).
Regarding Claim 11:
	The combination of Pettit et al. and Katsuragi additionally teaches the energy source monitoring system of claim 10, wherein the obtained signal is a current drawn by the energy source. (Katsuragi paragraph [0044], control of the temperature of the heater is done by associating current and voltage values to specific temperatures)
	Regarding Claim 12:
	The combination of Pettit et al. and Katsuragi additionally teaches the energy source monitoring system of claim 10, wherein the reference signal comprises a predetermined range; (Katsuragi paragraph [0080], CPU assesses whether the temperature of the heater always remains within the range of T1 +- delta T1)
	and wherein the heating element monitoring system comprises an energy source diagnostic module to determine that the energy source is operating according to predetermined characteristics if the maximum and minimum values of the obtained signal are within the predetermined range. (Katsuragi paragraph [0080], if the temperature remains in this range, the CPU assess the heater as being acceptable)
	Regarding Claim 13:
	The combination of Pettit et al. and Katsuragi additionally teaches the energy source monitoring system of claim 10, further comprising an activation detector module to: detect a signal indicative of a energy source operation: (Pettit et al. paragraph [0116], temperature sensor is used for process monitoring)
	determine whether a difference between minimum and maximum values of the detected signal during the second predetermined time period exceeds a predetermined check threshold; (Katsuragi paragraph [0098], difference between maximum and minimum values of the temperature became greater than 2*deltaT1)
	The combination of Pettit et al. and Katsuragi does not teach cancel, if the difference does exceed the predetermined check threshold, the comparison of the obtained signal to the reference signal.
	However, one of ordinary skill in the art would recognize that if two or more checks were to be implemented for the same signal, failing one would mean that the second is not necessary. Katsuragi specifically teaches that if the time period tw1 or tw2 is exceeded before the temperature reaches the target temperature, a warning is issued and testing stops (Katsuragi paragraph [0076], the control parameter setting process is suspended if the temperature of the heater has not risen to the target temperature despite the lapse of the long time). There is no purpose in testing if the target temperature is maintained if the target temperature is never reached. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest an energy source monitoring system for a 3D printer that determines if an energy source is operating according to predetermined characteristics within a second predetermined time period in combination with an energy source controller that monitors the energy source driving signal for a third predetermined time period and starts a fourth predetermined time period to determine if the energy source is operating according to predetermined characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Comisky et al. (U.S. Publication No. 2008/0238488 A1) discloses a method of monitoring and activating power rails within a power supply.
Barbati et al. (U.S. Publication No. 2019/0091933 A1) discloses a method of adjusting a heating element in anticipation of a large flux of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115